PER CURIAM.
Plaintiff filed this suit alleging that defendant had negligently published untrue reports of plaintiff’s arrest. Defendant thereafter filed a motion for summary judgment, which motion was granted by the trial court, and plaintiff’s suit was dismissed. In his appeal, plaintiff seeks review of that judgment.
At the hearing on defendant’s motion for summary judgment, which consisted entirely of argument by the parties, and in their briefs filed in this court, Exhibits A through and including I are referred to by the parties. These exhibits consist of certain depositions and the news release and published reports at issue.
In reviewing this case, we find that the record does not contain the motion for summary judgment and its supporting documents, nor are the above referred to exhibits included in the record.
In order to properly consider this appeal, it is necessary that the above referred to documents be included in the record for our review. Therefore, this case, and specifically the record herein, is hereby remanded to the Clerk of Court for the Nineteenth Judicial District Court, Parish of East Baton Rouge, Louisiana, for completion in accordance with the above.
The costs of this appeal will be determined upon a final disposition.
REMANDED.